Citation Nr: 1621194	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-22 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for hypertensive heart disease prior to December 24, 2015, and in excess of 60 percent from December 24, 2015 forward. 


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel










INTRODUCTION

The Veteran served in the United States Army on active duty from June 1980 to September 2001. 

This case comes before the Board of Veterans' Appeals (the Board) from a March 2012  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in May 2015 and November 2015.  In both Board decisions the case was remanded to complete additionally development.  To the extent possible, that development has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Id. at 453-54.  In this case, there is no evidence of record that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, the issue of entitlement to TDIU has not been raised by the record.

Additionally, the Court of Veterans Appeals (Court), has found the principle of seeking the maximum benefit also means that entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits.  Akles v. Derwinski, 1 Vet. App. 118   (1991).  In this case, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015); see Bradley v. Peake, 22 Vet App 280 (2008).  Further, there is no lay or medical evidence that the Veteran is housebound in fact due to her service-connected disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  There is no lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evidence of record, including the Veteran's statements at Compensation and Pension (C&P) examinations, shows that the Veteran is able to attend to daily living activities.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).  The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in the loss of use of a limb, loss of use of a creative organ, blindness, or deafness.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2015).  In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore, the Board will not infer the issue.


FINDINGS OF FACT

1. For the period prior to December 24, 2015, the Veteran's hypertensive heart disease was manifested by cardiac hypertrophy and dyspnea, fatigue, and dizziness at a workload between 5 and 7 metabolic equivalents (METS). 

2. For the period from December 24, 2015, forward, the Veteran's hypertensive heart disease was manifested by cardiac hypertrophy; dyspnea, fatigue, and dizziness at a workload between 5 and 7 METS; and a left ventricular ejection fraction between 30 and 50 percent.  


CONCLUSIONS OF LAW

1. For the period prior to December 24, 2015, the criteria for a rating in excess of 30 percent for the Veteran's hypertensive heart disease have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.100, 4.104, Diagnostic Code 7005 (2015).

2. For the period from December 24, 2015, forward, the criteria for a rating in excess of 60 percent for the Veteran's hypertensive heart disease have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.100, 2.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this matter in May 2015 and November 2015.  The Board specifically instructed the Agency of Original Jurisdiction (AOJ) to update the Veteran's address, attempt to obtain any outstanding private medical records, and to provide the Veteran with an examination to address whether the Veteran experiences left ventricular dysfunction as a result of his hypertensive heart disease.  The Veteran was contacted and his address was updated in November 2015.  VA sent the Veteran a development letter requesting that he provide authorization to release private medical records in November 2015.  The Veteran did not respond.  The Veteran was afforded a VA examination in January 2016 that specifically addressed the issue of the Veteran's left ventricular dysfunction.  This examination was adequate, and the Veteran's claim was readjudicated in a January 2016 Supplemental Statement of the Case.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from VA in June 2010 notified the Veteran of how to substantiate his service connection claim.  The letters notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's service treatment records and VA medical records are associated with the Veteran's claims file.  Private medical records from Josiah Medical Walk-in Family Care dating from April 2005 and June 2010 were obtained and associated with the Veteran's claims file.  The Veteran was contacted about private medical records that he mentioned during an examination and authorization to obtain those records was requested in November 2015.  The Veteran did not respond.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran did not respond to VA's request for an authorization to obtain private medical records, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Board observes that the Veteran was afforded a QTC examination in March 2011 to assess the nature and relationship of the Veteran's hypertensive heart disease to his active duty service in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Veteran was afforded additional VA examinations in July 2015 and January 2016 to assess the nature and functional impact of his hypertensive heart disease.  These examinations were adequate and satisfied VA's duty to provide a medical examination.  The Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claim for an increased initial rating for the Veteran's hypertensive heart disease.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran did not request a hearing before a Veteran's Law Judge.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating. 38 C.F.R. § 4.21 (2015).  Therefore, with respect to the claim at issue herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Analysis

Throughout the appeal period, the Veteran's hypertensive heart disease has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015). The rating criteria under this code section provide that a rating of 10 percent is warranted when a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of a requirement for continuous medication. 

A rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

A rating of 60 percent is warranted with more than one episode of acute congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A rating of 100 percent is assigned for chronic congestive heart failure; or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

Prior to December 24, 2015, the evidence does not warrant a rating in excess of 30 percent.  The earliest record of the Veteran having symptoms of heart disease was from September 2006 at the Josiah Medical Walk-In Family Care that indicated the Veteran was experiencing shortness of breath and had an abnormal EKG.  The record does not indicate what was abnormal about the EKG.  However, at the March 2011 QTC examination an EKG indicated signs of left ventricular hypertrophy.  Such an indication is consistent with a 30 percent rating.  

At the same QTC examination in March 2011, the Veteran reported fatigue with walking up stairs and shortness of breath.  He also stated that he was able to dress himself, walk, garden, and use a push lawn mower.  The Veteran is competent to testify to that which is has actually observed and is within the realm of his personal knowledge, therefore; therefore, VA must evaluate the statements he made regarding his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the July 2015 VA exam report the clinician noted that activities such as mowing a lawn with a push mower and heavy yard work are consistent with a workload capability of 5-7 METs.  This workload capacity was consistent with a 30 percent rating.  

There is no indication in the Veteran's statements or elsewhere in the record that the he experienced symptoms that were more severe than he reported at the March 2011 exam.  In fact, the activities the Veteran reported in his July 2015 and January 2016 VA examinations showed the same workload capacity of 5-7 METs.  The Veteran contended that his condition was worse in his April 2012 notice of disagreement because he had to see his cardiologist frequently and took five different medications.  These statements do not indicate any additionally functional limitation.  Neither did his statement in July 2013 that he was taking more medication for his condition.  He did state that he had the additional impairment for erectile dysfunction; however that is a separate claim that was referred to the RO in the November 2015 Board decision.  Therefore, the preponderance of the evidence supported a rating of 30 percent prior to December 24, 2015. 

The first indication that the Veteran's condition warranted a rating in excess of 30 percent was an echocardiogram dated December 24, 2015, that showed a left ventricular ejection fraction between 30 and 35 percent.  An ejection faction between 30 and 50 percent is consistent with a 60 percent rating.  As noted above the Veteran's reported activities of golfing and mowing the lawn were still consistent with a workload capacity of 5-7 METs.  Additionally, there is no indication that the Veteran has suffered an episode of congestive heart failure, let alone more than one episode in the last year.  Thus, a rating of 100 percent was not warranted by the evidence of record.  The preponderance of the evidence supports a rating of 60 percent from December 24, 2015, forward.  

Therefore, in light of the above evidence of record, the Board concludes that the criteria for a rating in excess of 30 percent for the Veteran's service connected hypertensive heart disease is not warranted prior to December 24, 2015; and a rating in excess of 60 percent for the Veteran's service connected hypertensive heart disease is not warranted from December 24, 2015, forward. 





ORDER

Entitlement to an initial rating in excess of 30 percent for hypertensive heart disease prior to December 24, 2015, and in excess of 60 percent from December 24, 2015 forward is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


